DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/21 has been entered.
Claim 1 has been examined in this application.  This communication is a Final Rejection in response in response to the amendment filed 07/19/21. All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. See MPEP § 706.07(b). 
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
Broadest Reasonable Interpretations
In regards to claim 1,  the term sidewall is interpreted as: a wall forming the side of something as provided in the definition obtained on 04/29/22 from Merriam-Webster Online dictionary (attached).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 2 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 6078594 to Brown et al.
As per claim 20, and as the examiner can understand the claim, Brown discloses a product packaging comprising: 
(a) a container body (15) comprising an opening (4; Fig. 4a-4c); and 
(b) a cap, closure or dispenser (5) comprising a sidewall (6), wherein the sidewall of the cap, closure or dispenser is fused (“open end” Col. 7, ¶ 7, Ln. 56-57) to a sidewall (see Figure A, below) of the opening of the container body, which as fused together the cap, closure or dispenser and the container body provide a product packaging (Fig. 1-4); 
(c) wherein the cap, closure or dispenser is completely recessed into the opening of the container body, such that upon visual inspection of a front elevation view, the product packaging has no visible junction between the cap, closure or dispenser and the container body (Fig. 2  - phantom lines for junction indicate no visibility); and 
(d) wherein the product packaging comprises a dispensing orifice (8) configured to be changed from an active status to dispense product to an inactive status to retain product (Col. 2, ¶ 3).

    PNG
    media_image1.png
    339
    660
    media_image1.png
    Greyscale

Figure A: US 6079594, Fig. 4A – annotated

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754               

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
05/05/2022